
	

114 HR 2948 IH: Medicare Telehealth Parity Act of 2015
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2948
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2015
			Mr. Thompson of California (for himself, Mr. Harper, Mrs. Black, and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for an incremental expansion of
			 telehealth coverage under the Medicare program.
	
	
 1.Short titleThis Act may be cited as the Medicare Telehealth Parity Act of 2015. 2.Phased-in expansion of telehealth coverage under Medicare (a)Initial phase (1)Expansion of originating sitesSection 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)) is amended—
 (A)in clause (i), by striking The term and inserting Subject to clause (iii), the term; and (B)by adding at the end the following new clause:
						
 (iii)Additional sitesThe term originating site shall also include the following sites at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system, whether or not they are located in an area described in clause (i), insofar as such sites are not otherwise included in the definition of originating site under such clause:
 (I)In the case of such a service furnished on or after the date that is 6 months after the date of the enactment of the Medicare Telehealth Parity Act of 2015, any Federally qualified health center and any rural health clinic (as such terms are defined in section 1861(aa)).
 (II)In the case of such a service furnished on or after the date that is 6 months after the date of the enactment of the Medicare Telehealth Parity Act of 2015, any site described in clause (ii) that is located in a county within a Metropolitan Statistical Area with a population of fewer than 50,000 individuals, according to the most recent decennial census..
 (2)Originating site fee not to apply to additional sitesSection 1834(m)(2)(B) of such Act (42 U.S.C. 1395m(m)(4)(C)) is amended by inserting after and below clause (ii) the following:
					
						The facility fee under this subparagraph shall not apply to any site included as an originating
			 site pursuant to clause (iii) of paragraph (4)(C) that would not otherwise
			 be included as an originating site without application of such clause..
 (3)Additional telehealth providersSection 1834(m) of such Act (42 U.S.C. 1395m(m)) is amended— (A)in paragraph (1)—
 (i)by striking or a practitioner (described in section 1842(b)(18)(C)) and inserting or a professional described in paragraph (4)(E)); and (ii)by striking individual physician or practitioner and inserting individual physician or professional; and
 (B)in paragraph (4), by— (i)striking subparagraph (E); and
 (ii)inserting after subparagraph (D) the following new subparagraph:  (E)Professional describedFor purposes of paragraph (1), a professional described in this subparagraph is—
 (i)a practitioner described in section 1842(b)(18)(C); or (ii)with respect to services furnished on or after the date that is 6 months after the date of the enactment of the Medicare Telehealth Parity Act of 2015, a certified diabetes educator or licensed—
 (I)respiratory therapist; (II)audiologist;
 (III)occupational therapist; (IV)physical therapist; or
 (V)speech language pathologist.. (4)Additional covered telehealth servicesSection 1834(m)(4)(F)(i) of the Social Security Act (42 U.S.C. 1395m(m)(4)(F)(i)) is amended by adding at the end the following new sentence: Such term shall include respiratory services, audiology services (as defined in section 1861(ll)), and outpatient therapy services, including physical therapy, occupational therapy, and speech-language pathology services..
 (5)Expansion of telecommunications systemThe second sentence of section 1834(m)(1) of the Social Security Act (42 U.S.C. 1395m(m)(1)) is amended by striking in the case of any Federal telemedicine demonstration program conducted in Alaska or Hawaii,.
 (6)Rural health clinics and Federally qualified health centers authorized to be distant sitesSection 1834(m)(4)(A) of the Social Security Act (42 U.S.C. 1395m(m)(4)(A)) is amended— (A)by striking site.—The term and inserting
						
 site.—(i)In generalThe term; and (B)by adding at the end the following new clause:
						
 (ii)Treatment of rural health clinics and Federally qualified health centersA site described in clause (i) includes a rural health clinic (as defined in section 1861(aa)(2)) and a Federally qualified health center (as defined in section 1861(aa)(4)). In any case in which such a clinic or center is treated as a distant site with respect to the provision of a telehealth service to an eligible telehealth individual for which payment is made under this subsection, such service shall not be treated as a rural health clinic service or Federally qualified health center service, respectively, and payment may not otherwise be made under this title with respect to such service provided to such individual..
					(b)Second phase
 (1)In generalSection 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)) is amended— (A)in clause (iii) of subparagraph (C), as added by subsection (a)(1), by adding at the end the following new subclauses:
						
 (III)In the case of such a service furnished on or after the date that is 2 years after the date of the enactment of the Medicare Telehealth Parity Act of 2015, any site described in clause (ii) that is located in a county within a Metropolitan Statistical Area with a population of at least 50,000 individuals but fewer than 100,000 individuals, according to the most recent decennial census.
 (IV)In the case of such a service furnished on or after the date that is 2 years after the date of the enactment of the Medicare Telehealth Parity Act of 2015, a home telehealth site, as defined in subparagraph (G).
 (V)In the case of such a service that is related to the evaluation or treatment of an acute stroke and that is furnished on or after the date described in subclause (IV) during the evidence-based window of treatment, any site at which the eligible telehealth individual is located at the time the service is furnished via a telecommunications system, regardless of where the site is located.; and
 (B)by adding at the end the following new subparagraph:  (G)Home telehealth site (i)In generalThe term home telehealth site means, with respect to a service described in clause (ii) furnished to an individual, a place of residence used as the home of such individual.
 (ii)Services describedA service described in this clause is— (I)a telehealth service that is related to the provision of outpatient mental or behavioral health and shall include the use of video conferencing; and
 (II)a service described in subparagraph (F)(iii) that is treated as a telehealth service under such subparagraph..
 (2)Home telehealth servicesSection 1834(m)(4)(F) of the Social Security Act (42 U.S.C. 1395m(m)(4)(F)) is amended by adding at the end the following new clause:
					
 (iii)Treatment of home telehealth servicesFor purposes of subparagraph (G)(ii)(II), beginning 2 years after the date of the enactment of the Medicare Telehealth Parity Act of 2015, services (including the use of video conferencing) furnished at an originating site that is a home telehealth site to an individual that is related to the provision of hospice care, home dialysis, or home health services shall be treated as a telehealth service under this subparagraph..
				(c)Final phase
 (1)Further expansion of originating sitesClause (iii) of section 1834(m)(4)(C) of the Social Security Act (42 U.S.C. 1395m(m)(4)), as added by subsection (a)(1) and amended by subsection (b)(1), is further amended—
 (A)by redesignating subclause (V) as subclause (VI); and (B)by inserting after clause (IV) the following new subclause:
						
 (V)In the case of such a service furnished on or after the date that is 4 years after the date of the enactment of the Medicare Telehealth Parity Act of 2015, any site described in clause (ii) that is located in a county within a Metropolitan Statistical Area with a population of at least 100,000 individuals, according to the most recent decennial census..
 (2)Payment methods for other patient sitesSection 1834(m)(2) of the Social Security Act (42 U.S.C. 1395m(m)(2)) is amended by adding at the end the following new subparagraph:
					
 (D)Payment methods for other patient sitesWith respect to services furnished on or after the date that is 4 years after the date of the enactment of the Medicare Telehealth Parity Act of 2015, the Secretary may develop and implement payment methods that would apply under this subsection in the case of an individual who would be an eligible telehealth individual except that the telehealth services are furnished at a site other than an originating site. Such methods shall be designed to take into account the costs related to the site involved and reduced costs for the distant site..
				(d)Incremental coverage of remote patient monitoring services for certain chronic health conditions
 (1)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— (A)in subparagraph (EE), by striking and at the end;
 (B)in subparagraph (FF), by inserting and at the end; and (C)by inserting after subparagraph (FF) the following new subparagraph:
						
 (GG)applicable remote patient monitoring services (as defined in paragraph (1)(A) of subsection (iii));. (2)Services describedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
					
						(iii)Remote patient monitoring services for chronic health conditions
							(1)
 (A)The term applicable remote patient monitoring services means remote patient monitoring services (as defined in subparagraph (B)) furnished to provide for the monitoring, evaluation, and management of an individual with a covered chronic condition (as defined in paragraph (2)), insofar as such services are for the management of such chronic condition.
 (B)The term remote patient monitoring services means services furnished through remote patient monitoring technology (as defined in subparagraph (C)).
 (C)The term remote patient monitoring technology means a coordinated system that uses one or more home-based or mobile monitoring devices that automatically transmit vital sign data or information on activities of daily living and may include responses to assessment questions collected on the devices wirelessly or through a telecommunications connection to a server that complies with the Federal regulations (concerning the privacy of individually identifiable health information) promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996, as part of an established plan of care for that patient that includes the review and interpretation of that data by a health care professional.
 (2)For purposes of paragraph (1), the term covered chronic health condition means— (A)in the case of applicable remote patient monitoring services furnished on or after the date that is 6 months after the date of the enactment of the Medicare Telehealth Parity Act of 2015, applicable conditions (as defined in and applied under section 1886(q)(5)), relating to heart failure and chronic obstructive pulmonary disease and related chronic comorbidities when under chronic care management (identified as of July 1, 2015, by HCPCS code 99490 (and as subsequently modified by the Secretary));
 (B)in the case of applicable remote patient monitoring services furnished on or after the date that is 2 years after the date of the enactment of the Medicare Telehealth Parity Act of 2015, in addition to the conditions described in subparagraph (A), diabetes and related chronic comorbidities when under chronic care management (identified as of July 1, 2015, by HCPCS code 99490 (and as subsequently modified by the Secretary)); and
 (C)in the case of applicable remote patient monitoring services furnished on or after the date that is 4 years after the date of the enactment of the Medicare Telehealth Parity Act of 2015, in addition to the conditions described in subparagraph (A) and (B), such other conditions that could be specified by the Secretary that qualify for chronic care management and related chronic comorbidities when under chronic care management (identified as of July 1, 2015, by HCPCS code 99490 (and as subsequently modified by the Secretary)).
								(3)
 (A)Payment may be made under this part for applicable remote patient monitoring services provided to an individual during a period of up to 90 days and such additional period as provided for under subparagraph (B).
 (B)The 90-day period described in subparagraph (A), with respect to an individual, may be renewed by the physician who provides chronic care management to such individual if the individual continues to qualify for such management..
 (3)Payment under the physician fee scheduleSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended— (A)in subsection (c)—
 (i)in paragraph (2)(B)— (I)in clause (ii)(II), by striking and (v) and inserting (v), and (vii); and
 (II)by adding at the end the following new clause:  (vii)Budgetary treatment of certain servicesThe additional expenditures attributable to services described in section 1861(s)(2)(GG) shall not be taken into account in applying clause (ii)(II).; and
 (ii)by adding at the end the following new paragraph:  (7)Treatment of applicable remote patient monitoring services (A)In determining relative value units for applicable remote patient monitoring services (as defined in section 1861(iii)(1)(A)), the Secretary, in consultation with appropriate physician groups, practitioner groups, and supplier groups, shall take into consideration—
 (i)physician or practitioner resources, including physician or practitioner time and the level of intensity of services provided, based on—
 (I)the frequency of evaluation necessary to manage the individual being furnished the services; (II)the complexity of the evaluation, including the information that must be obtained, reviewed, and analyzed; and
 (III)the number of possible diagnoses and the number of management options that must be considered; (ii)practice expense costs associated with such services, including the direct costs associated with installation and information transmission, costs of remote patient monitoring technology (including equipment and software), device delivery costs, and resource costs necessary for patient monitoring and follow-up (but not including costs of any related item or non-physician service otherwise reimbursed under this title); and
 (iii)malpractice expense resources. (B)Using the relative value units determined in subparagraph (A), the Secretary shall provide for separate payment for such services and shall not adjust the relative value units assigned to other services that might otherwise have been determined to include such separately paid remote patient monitoring services.; and
 (B)in subsection (j)(3), by inserting (2)(GG), after health risk assessment),. (4)Effective date (A)In generalThe amendments made by this subsection shall apply to services furnished on or after the date that is 6 months after the date of the enactment of this Act, without regard to whether the guidelines under paragraph (3)(A) or the standards under paragraph (3)(B) of section 1861(iii) of the Social Security Act, as added by paragraph (2), have been developed.
 (B)Availability of codes as of date of enactmentThe Secretary of Health and Human Services shall— (i)promptly evaluate existing codes that would be used to bill for applicable remote patient monitoring services (as defined in paragraph (1)(A) of such section 1861(iii), as so added) under title XVIII of the Social Security Act; and
 (ii)if the Secretary determines that new codes are necessary to ensure accurate reporting and billing of such services under such title, issue such codes so that they are available for use as of the date of the enactment of this Act.
						(e)Home dialysis service
 (1)In generalSection 1881(b)(3) of the Social Security Act (42 U.S.C. 1395rr(b)(3)) is amended— (A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (B)in clause (ii), as redesignated by subparagraph (A), strike on a comprehensive and insert subject to subparagraph (B), on a comprehensive; (C)by striking With respect to and inserting (A) With respect to; and
 (D)by adding at the end the following new subparagraph:  (B)For purposes of subparagraph (A)(ii), the following shall apply:
 (i)The monthly fee or other basis of payment described in such subparagraph shall allow for a patient-specific waiver process to allow a physician, clinical nurse specialist, nurse practitioner, or physician’s assistant to request a waiver under this title of face-to-face visit requirements for home dialysis furnished to individuals determined to have end stage renal disease.
 (ii)Any request under clause (i) shall include documentation by the physician or practitioner involved that supports active and adequate care of such individual receiving home dialysis.
 (iii)Any patient-specific waiver under clause (i) that is granted shall remain effective until such date that the Secretary, including through contractor under this title, requests that additional information or a new waiver application be filed.
 (iv)All individuals determined to have end stage renal disease receiving home dialysis shall receive a face-to-face examination at least once every three consecutive months and, in the intervening months, shall receive a monthly clinical assessment which may be furnished, if the patient so chooses, via remote monitoring by a physician, clinical nurse specialist, nurse practitioner, or physician’s assistant..
 (2)Conforming amendmentSection 1881(b)(1) of such Act (42 U.S.C. 1395rr(b)(1)) is amended by striking paragraph (3)(A) and inserting paragraph (3)(A)(i). (3)Effective dateThe amendments made by this subsection shall apply with respect to the monthly fee or other basis of payment for home dialysis services furnished on or after January 1, 2016.
 (f)Appropriate valuation of remote diagnostic test servicesSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended by adding at the end the following new subparagraph:
				
 (P)Adjustments for remote diagnostic testsIn determining practice expense relative value units for diagnostic tests described in section 1861(s)(3) that are provided remotely, the Secretary shall, in consultation with suppliers of remote diagnostic testing services, include in direct costs of supplies and equipment, the costs of the diagnostic device, clinical systems (including hardware and software), information transmission, and device delivery and installation. For purposes of this subsection, diagnostic tests described in section 1861(s)(3) that are provided remotely are such tests that are provided through the utilization of a system of technology that allows a remote interface to collect and transmit clinical data between the individual and a supplier. This subsection shall be implemented in a budget neutral manner..
			(g)Study and report; Sense of Congress
				(1)Study and report
 (A)StudyThe Comptroller General of the United States shall conduct a study that includes, at a minimum, the following:
 (i)The effectiveness of using telehealth services described in the second sentence of section 1834(m)(4)(F)(i) of the Social Security Act (42 U.S.C. 1395m(m)(4)(F)(i)), as added by subsection (a)(4), between practitioners described in subparagraph (E)(ii) of section 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)), as inserted by subsection (a)(3)(B)(ii), and patients, including with respect to patient satisfaction, provider responsiveness to patient needs and concerns, and the extent to which such telehealth services are at least comparable to face-to-face encounters.
 (ii)The savings to the Medicare program under title XVIII of such Act associated with telehealth services utilization for therapy for the additional telehealth services described in such sentence.
 (iii)The potential for greater use of telehealth services for forms of additional telehealth services not described in such sentence.
 (B)ReportNot later than two years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the findings of the study conducted under subparagraph (A).
 (2)Sense of CongressIt is the sense of Congress that the telehealth expansion efforts initiated by the studies and reports on the use of telehealth and remote patient monitoring services under the Medicare Access and CHIP Reauthorization Act of 2015 are continued and furthered through the incremental expansion of telehealth and remote patient monitoring services under this Act.
				
